Case 2:18-cv-01844-GW-KS Document 415 Filed 09/10/19 Page 1 of 4 Page ID #:25490


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW-KSx                                              Date      September 10, 2019
                   CV 18-2693-GW-KSx
 Title             BlackBerry Limited v. Facebook, Inc. et al
                   BlackBerry Limited v. Snap Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                   IN CHAMBERS - RULING ON BLACKBERRY'S OBJECTIONS AND
                                MOTION FOR REVIEW OF NON-DISPOSITIVE ORDER FROM
                                THE MAGISTRATE JUDGE [385]


Attached hereto is the Court’s Ruling on Blackberry’s Motion [385]. Hearing on this motion is vacated
and taken off-calendar.




                                                                                                    :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 415 Filed 09/10/19 Page 2 of 4 Page ID #:25491



  BlackBerry Limited v. Facebook, Inc. et al; Case No. 2:18-cv-01844-GW-(KSx)
  BlackBerry Limited v. Snap Inc.; Case No. 2:18-cv-02693-GW-(KSx)
  Ruling on BlackBerry’s Motion for Review of Non-dispositive Pretrial Ruling (Docket No. 394;
  see also Docket No. 386 (original version of motion, stricken per Docket No. 389))



          BlackBerry has filed objections to and a Motion for Review of one of the nondispositive
  pretrial rulings of Magistrate Judge the Honorable Karen L. Stevenson. See Docket No. 394; see
  also Docket No. 386. As directed by the Court, and because of the approaching deadline to file
  opening expert reports, see Docket No. 233, the matter was briefed such that it could be heard on
  an expedited basis. Docket No. 389. Snap timely filed its opposition by the shortened deadline.
  Docket No. 406.

       As the Court explained in Sanofi-Aventis U.S. LLC v. Genentech, Inc., No. CV 15-5685-
  GW (AGRx), 2016 WL 7444675, at *1 (C.D. Cal. Apr. 14, 2016):

            [u]nder Rule 72(a), a magistrate judge’s resolution of non-dispositive
            pretrial matters is entitled to substantial deference. Bhan v. NME Hosps.,
            Inc., 929 F.2d 1404, 1414 (9th Cir. 1991)[.] A district judge may only
            reconsider the magistrate judge’s order upon a showing that the order is
            “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see
            also Fed. R. Civ. P. 72(a). This standard is deferential and a district judge
            “may not simply substitute its judgment” for that of the magistrate judge as
            it would on de novo review. Grimes v. City & Cty. of San Francisco, 951
            F.2d 236, 241 (9th Cir. 1991) (citing United States v. BNS, Inc., 858 F.2d
            456, 464 (9th Cir.1988)). Thus, a magistrate judge’s ruling can only be
            overturned when the Court has “a definite and firm conviction that a mistake
            has been committed.” Burdick v. C.I.R., 979 F.2d 1369, 1370 (9th Cir.
            1992).

  Id. (footnote omitted).

          BlackBerry has not shown that such a mistake has been committed here. Instead, the
  Magistrate Judge provided a reasoned basis for her ruling, including by reference to both the
  requirements of Rule 26(a)(1)(A) and relevant legal authority. Although BlackBerry refers to the
  Magistrate Judge’s cited cases as “aberrant,” it does not address the requirements of Rule
  26(a)(1)(A). See id. (“without awaiting a discovery request, [a party must] provide to the other
  parties . . . a computation of each category of damages claimed by the disclosing party.”); see
  also Rule 26(a)(1)(E) (a party must make its initial disclosures “based on the information
  reasonably available to it.”).

          BlackBerry challenges the Magistrate Judge’s cited legal authority as based on “the
  unsupported premise that the patent plaintiffs in those cases were able to disclose their damages
  computations and methodologies at an early phase.” Docket No. 394 at 9. Of note, the Northern
  District of California, recognizing the importance of an early and fulsome exchange of damages
Case 2:18-cv-01844-GW-KS Document 415 Filed 09/10/19 Page 3 of 4 Page ID #:25492



  information, now specifically mandates through its Patent Local Rules that patent plaintiffs serve
  damages contentions with “computations of damages within each category” just thirty days after
  invalidity contentions are served. See N.D. Cal. P.L.R. 3-8. The Northern District of California
  Patent Local Rules do not govern this case, but these requirements undercut BlackBerry’s
  assertions about a patent plaintiff’s supposed inability to think through its damages claims –
  particularly for what might shape up to be an expensive and protracted legal battle – in an early
  and timely manner. BlackBerry has not shown that the Magistrate Judge’s ruling is clearly
  erroneous, contrary to law, or even in contravention of good practices for patent litigants
  thinking through the practical value of their case.

       For these reasons, the Court VACATES the hearing scheduled on this dispute and
  DENIES BlackBerry’s motion and objections.

         The parties present the following additional disputes in their briefs:

            How the Magistrate Judge’s Order should be interpreted, as this is allegedly disputed
             by the parties;
            Whether BlackBerry has complied with the Magistrate Judge’s ruling; and
            What, if any, sanctions are appropriate if BlackBerry did indeed fail to comply with
             the Magistrate Judge’s ruling.

  The Court declines to address these disputes, as they are better-suited by consideration and
  resolution by the Magistrate Judge. The Court accordingly ORDERS the parties, within 24
  hours of this Ruling, to contact the Magistrate Judge’s Clerk regarding the Magistrate Judge’s
  preferences regarding: (1) how, if at all, the parties should further brief these disputes; and (2)
  how much time the parties should seek from this Court for an extension of the fact discovery
  deadline as to this issue (and/or extension of other deadlines in this case) to accommodate the
  Magistrate Judge’s resolution of these disputes. The parties are expected to subsequently follow
  up with this Court and the Magistrate Judge accordingly.

          At the end of its motion, BlackBerry also includes a section requesting a “stay [of] the
  Magistrate [Judge’s] Order until the Court has resolved its propriety and the sufficiency of
  BlackBerry’s interrogatory responses.” Docket No. 394 at 10. The Court DENIES this request
  as MOOT as it relates to the propriety of the Magistrate Judge’s Ruling. The Court otherwise
  defers this request to the Magistrate Judge.

        In addition to these determinations, he Court deducts three pages from Snap’s 50-page
  motion page limit count for the following three categories of statements in Snap’s responses to
  BlackBerry’s objections:

        “BlackBerry knew . . . that assigning value to soon-to-be invalidated patents would
         weaken its damages case.”1 Id. at 1. At the time Snap filed its objections, the Court had
         not issued a final ruling on Defendants’ invalidity summary judgment motions, which
         were taken under submission after the September 5, 2019 hearing. A tentative ruling is
         1
            As discussed in a later bullet point, Snap’s arguments about what BlackBerry “knew” are also
  independently unnecessary and unhelpful.
Case 2:18-cv-01844-GW-KS Document 415 Filed 09/10/19 Page 4 of 4 Page ID #:25493



          not equivalent to a final ruling of the Court, and the implication that some of
          BlackBerry’s patents were indeed invalidated as of the time Snap filed its opposition is
          incorrect and misleading.

         “Despite its voluminous responses, BlackBerry has assiduously avoided revealing what
          evidence supports its damages case . . . . In short, Snap has obtained from BlackBerry’s
          responses no more information than could have been found in a damages treatise.” Id. at
          3. “BlackBerry’s cases are as deficient as its discovery responses.”2 Id. at 5. Whether or
          not these assertions might actually be verifiably true, this is the type of hyperbolic flair
          that the Court specifically chastised the parties for in a footnote of the tentative ruling
          issued at the September 5, 2019 hearing (a portion of the tentative neither related to
          dispositive issues in the case nor likely to change based on the oral argument advanced at
          the hearing, where it was not addressed). It is not helpful to the resolution of the parties’
          dispute, and it is distracting.

         “BlackBerry cites Ericsson . . . but failed to read the whole opinion.” Id. 6. “BlackBerry
          cites three cases . . . forgetting it failed to provide a court-ordered estimate of its
          damages.” Id. Snap has no basis to know or assert what BlackBerry did or did not
          “read” or “forget,” and the mocking tone undergirding these statements is again unhelpful
          and unnecessary.3

         Although far less objectionable in comparison, for purposes of fairness and to further
  make the Court’s point about attorney hyperbole, the Court also deducts one page from
  BlackBerry’s motion page limit count for its statement that “[w]hile Snap has heartily endorsed
  Brandywine to the extent it forces BlackBerry to discloses its damages information, Snap has
  shirked any responsibility that Brandywine would impose on Snap.” Docket No. 394 at 9 n.3
  (emphasis added).4




         2
           And another, toeing the line: “the Court Order contained a well-reasoned analysis . . . . Missing from
  BlackBerry’s motion is a similarly well-reasoned analysis.” Docket No. 406 at 7.
         3
           The Court also includes under this bullet point most of Snap’s first paragraph under its section titled
  “BlackBerry made the deliberate tactical decision to disobey the Court Order.” Docket No. 406 at 8-9.
         4
           And another, toeing the line: referring to the Magistrate Judge’s cited legal authority as “aberrant.”
